Citation Nr: 1444930	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  10-27 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for tinea pedis and tinea unguium of both feet.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and M.L.




ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active duty service from September 1973 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for tinea pedis and tinea unguium of both feet with a noncompensable evaluation, effective from the date of service connection on August 31, 2007.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

In July 2014, the Veteran and his friend testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

A claim for a total disability rating based on TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  Here, the Veteran has asserted, in testimony before the undersigned in July 2014, that he is no longer able to work because of symptomatology associated with his tinea pedis and tinea unguium of both feet.  The record now raises a question of whether the Veteran is unemployable due his service-connected disabilities, and as such, a claim for a TDIU is properly before the Board.  See Id.

The Agency of Original Jurisdiction (AOJ) also issued a statement of the case for the issues regarding the evaluation of bilateral pes planus, evaluation of pseudofolliculitis barbae, service connection for left knee patellofemoral syndrome, service connection for right knee patellofemoral syndrome, service connection for right ankle sprain, and service connection for sinus condition.  The Veteran did not file a timely substantive appeal in response.  Therefore, these issues are not before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided. 

The Veteran's most recent VA examination to determine the degree of severity of his tinea pedis and tinea unguium was performed in February 2009.  In testimony before the undersigned in July 2014, the Veteran stated that his tinea pedis and tinea unguium had gotten worse.  He stated that he had pain in his feet after work, that his feet were "split in between the toes" and that the cream he was using as treatment was not working.  This description varies considerably from that in his 2009 examination, where the main problem was pain. 

In light of this evidence suggesting that the Veteran's disability has increased in severity since the most recent VA examination, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his tinea pedis and tinea unguium.                  
  
Moreover, the Veteran also indicated that he was currently receiving medicine from VA for his feet.  To the extent that any outstanding, recent VA records relate to treatment or evaluation for the disability on appeal, they may contain evidence pertinent to this appeal.  

Finally, as noted above in the Introduction section, the Veteran testified before the undersigned that he is unable to work due to his service-connected tinea pedis and tinea unguium of both feet.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on TDIU is part of an increased rating claim when such a claim is raised by the record.  Id, 22 Vet. App. at 447.  The record reflects that this issue has been raised.  As such, the issue is properly before the Board.

In light of Rice, and the remand of the claim for a compensable rating for tinea pedis and tinea unguium of both feet, the TDIU issue must be remanded.  The TDIU claim and the claim for a compensable rating for tinea pedis and tinea unguium of both feet are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).

Accordingly, this case is remanded for the following actions:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  Undertake appropriate development to obtain any outstanding VA medical records pertaining to treatment or examination of the Veteran for his service-connected tinea pedis and tinea unguium during the period of the claim.

3.  Then, arrange for the Veteran to be afforded appropriate VA examination(s) in order to ascertain the current severity of the service-connected tinea pedis and tinea unguium and to obtain an opinion as to the functional impairment of the service-connected disabilities, which also include pes planus and pseudo folliculitis barbae.  The electronic claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

All appropriate diagnostics should be accomplished and all clinical findings should be reported in detail.  The AOJ should ensure that the examiner provides all information required for rating purposes.

The examiner(s) should also interview the Veteran as to his employment and education history.  The examiner is asked to provide an assessment of the functional impairment associated with the Veteran's service-connected tinea pedis and tinea unguium of both feet, pes planus, and pseudo folliculitis barbae, as related to the Veteran's ability to perform activities required in various occupational situations such as walking, standing, and sedentary tasks.

4.  Then, adjudicate the issues on appeal in light of all pertinent evidence and legal authority.  The Board notes that this includes adjudication of the TDIU claim with consideration for a referral to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b) if the Veteran's service-connected disabilities do not satisfy the percentage requirements set forth in 38 C.F.R. § 4.16(a).  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



